
	
		I
		112th CONGRESS
		1st Session
		H. R. 3753
		IN THE HOUSE OF REPRESENTATIVES
		
			December 20, 2011
			Ms. Richardson
			 introduced the following bill; which was referred to the
			 Committee on Science, Space, and
			 Technology
		
		A BILL
		To establish a grant program to encourage fire stations
		  to establish or upgrade restroom, shower, and changing facilities to create
		  more equitable conditions for women firefighters.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness In Restrooms Existing in
			 Stations Act or the FIRE Stations Act.
		2.FindingsCongress finds that—
			(1)most fire stations in use were built and
			 planned with a single-gender workforce in mind;
			(2)more than 50
			 percent of fire departments do not have a single woman on the
			 department;
			(3)women make up
			 approximately 3.7 percent of all firefighters; and
			(4)a
			 few fire departments still assign women only to stations that have facilities
			 for women, limiting the potential for promotion and advancement for
			 women.
			3.Grant
			 program
			(a)In
			 generalThe Secretary of
			 Homeland Security shall make grants to eligible fire stations to enable such
			 stations to establish or upgrade restroom, shower, and changing facilities to
			 create more equitable conditions for women firefighters.
			(b)EligibilityTo be eligible to receive a grant under
			 this Act, a fire station shall submit an application to the Secretary of
			 Homeland Security at such time and in such format as the Secretary determines
			 demonstrating that—
				(1)the fire station
			 has a commitment to increasing the number of women firefighters;
				(2)no funds received
			 by a grant will be used to displace any personnel; and
				(3)such other criteria the Secretary considers
			 appropriate.
				(c)PriorityPriority
			 shall be given to fire stations that have chemical facilities, refineries, and
			 other high-risk industries within their jurisdiction.
			(d)AmountGrants provided under this Act shall be in
			 an amount determined by the Secretary based on the size and demonstrated need
			 of the fire station and not to exceed $100,000.
			4.Authorization of
			 AppropriationsThere is
			 authorized to be appropriated to the Secretary of Homeland Security such sums
			 as may be necessary to carry out this Act.
		
